Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12 and 19-20 in the reply filed on 5/19/2021 is acknowledged.
Claim Status
Claims 1-20 are pending.
Claims 13-18 are withdrawn, non-elected without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, it recites the limitation “the organic electro luminescence display panel according to claim 1, wherein … the upper layer projects further inside a respective opening of the plurality of opening of the electrode plate”. There is insufficient antecedent basis for “the upper layer … of the plurality of opening of the electrode plate than the lower layer” in the claim. For the examination purpose, it is interpreted as “the organic electro luminescence display panel according to claim 3, the upper layer projects further inside a respective opening of the plurality of openings of the electrode plate than the lower layer” according to the claim 3.
Regarding claim 20, it recites “wherein at a periphery of respective of the plurality of openings of the electrode plate a portion of a sealing member of the plurality of sealing member …”. There is insufficient antecedent basis for “the plurality of sealing member” in the claim and missing a “,” between “the electrode plate” and “a portion of a sealing member…”. For the examination purpose, it is interpreted as “wherein at a periphery of respective of the plurality of openings of the electrode plate, a portion of a sealing member of the plurality of sealing members …”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deuklong Kim et al., (US 2017/0278912 A1, hereinafter Kim) in view of Hyokang Lee et al., (US 2019/0198802 A1, hereinafter Lee).
Regarding claim 1, Kim discloses an organic electro luminescence display panel (in Fig. 6) comprising: 
a substrate (210); 
a planarizing layer (insulating layer 218 function as planarizing TFT) disposed on the substrate, and …; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kim’s Fig. 6, annotated. 
an organic electro luminescence element array (OLED 230s array in display area DA) disposed above the planarizing layer (218), and formed of a plurality of organic electro luminescence elements (230s); 
an electrode plate (conductive layer 250) extending on the planarizing layer (218) outside a region (DA region) in which the organic electro luminescence element array (OLED 230s array) is present as viewed in plan, and having a plurality of openings (250h3) in the electrode plate (250); 
a plurality of sealing members (bank 219a1-a3 seals conductive layer 250) comprising an organic material (219a(119a) comprises organic material described in [0053]) that cover at least inner wall parts of the plurality of openings (inner wall of parts of the openings 250h3) of the electrode plate (250);
a sealing layer (encapsulation layer 260) covering the organic electro luminescence element array (OLED 230s array) and formed of an inorganic material the encapsulation layer 260 may include an inorganic layer 261, an organic layer 263, and an inorganic layer 265 described in [0088]) and 
a common electrode (235) that extends through the plurality of organic electro luminescence elements (OLED 230s) and disposed on an upper surface of the electrode plate (an upper surface of 250) between adjacent openings (adjacent openings 250h3) of the plurality of openings (250h3) of the electrode plate (250), wherein the common electrode (235) being continuous with at least one of the sealing member (one of 219a1-a3) or an upper surface of the planarizing layer (an upper surface of 118) within the plurality of openings (250h3) of the electrode plate (250), and
the sealing layer (260) being disposed within the plurality of openings (250h3) of the electrode plate (250) so as to be continuous along an upper surface of the common electrode (upper surface of 235).
Kim does not expressly discloses the planarizing layer (218) including a resin material; 
However, in the same OLED display device field of endeavor, Lee discloses a planarization layer 135 can be formed of an organic insulating resin described in [0064].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Lee’s resin material since substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Regarding claim 2, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 1, wherein
the sealing members (Kim’s 219a1-a3) each have a hole therethrough (hole between each 219a1-a3) as viewed in plan.  
Regarding claim 3, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 1, wherein
the electrode plate (Kim’s 250) includes a lower layer formed of a metal or an alloy including the metal and an upper layer laminated on an upper surface of the lower layer and formed of a metal oxide (Kim’s 250(150) can be same layer and same material as the first electrode 131 described in [0060] and the firs electrode 131 can have multi-layer structure with a metal film at bottom and a metal oxide film on top described in [0052]).  
Regarding claim 5, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 2, wherein
each hole (Kim’s each hole between each 219a1-a3) has a tapered shape that progressively decreases in width as a depth of each hole extends toward the substrate (Kim’s 210).  
Regarding claim 6, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 1, wherein
the sealing members (Kim’s 219a1-a3) have a flange portion (upper portion of 219a1-a3 above the Kim’s 250) on upper edge portions of the inner walls of the openings (upper edge portions of the Kim’s inner walls of the 250h3) of the electrode plate (Kim’s 250), the flange portion (upper portion of 219a1-a3 above the Kim’s 250) the upper surface of Kim’s 250) and reduced in width (reduced width of upper portion of 219a1-a3 above the Kim’s 250) as the flange portion extends away from the substrate (210).  
Regarding claim 7, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 5, wherein
Kim modified by Lee does not expressly disclose a minimum width of respective holes (Kim’s holes between each 219a1-a3) of the plurality of sealing members (Kim’s 219a1-a3) is 10 µm or more.  
However, Applicant has not presented persuasive evidence that the minimum width of respective holes in the 10 um or more is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed width).  Also, the applicant has not shown that the claimed width produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum range by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  Thus, it would have been obvious to add the claimed width to the rest of the claimed invention.
Regarding claim 8, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 3, wherein
the lower layer (Kim’s metal film) is formed of aluminum or an alloy including aluminum (Al for metal film for the first electrode 131 same as 150(250) described in [0052]).  
Regarding claim 9, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 3, wherein
the upper layer (Kim’s metal oxide film) is formed of indium tin oxide or indium zinc oxide (ITO for metal oxide film for the first electrode 131 same as 150(250) described in [0052]).  
Regarding claim 10, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 3, wherein
a metal of the metal oxide includes any one of W, Ag, Mo, Cr, V, Ni, and Ir (IT IS COMMONLY KNOW metal oxide film can include these metals).  
Regarding claim 11, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 1, wherein
the organic electro luminescence element array (Kim’s OLED 230s array) includes a plurality of pixel electrodes (Kim’s 231s) arranged in a form of a matrix (OLED 230s are in array similar to Lee’s pixel array layer described in 0035) on the upper surface of the planarizing layer (Kim’s 218) so as to correspond to the organic electro luminescence elements, 
the organic electro luminescence element array (Kim’s OLED 230s array in DA) includes row banks (Kim’s row banks 219a) disposed so as to extend in a row direction in gaps between the pixel electrodes (Kim’s 231s) adjacent to each other in a column direction, and 
the sealing members (Kim’s bank 219a1-a3) being a same material as the row banks (Kim’s row banks 219a).  
Regarding claim 12, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 1, wherein
the organic electro luminescence element array (Kim’s OLED 230s array) includes a plurality of pixel electrodes (Kim’s 231s) arranged in a form of a matrix (OLED 230s are in array similar to Lee’s pixel array layer described in [0035]) on the upper surface of the planarizing layer (Kim’s 218) so as to correspond to the organic electro luminescence elements, 
the organic electro luminescence element array (Kim’s OLED 230s array in DA) includes column banks (Kim’s column banks 219a) arranged so as to extend in a column direction in gaps between the pixel electrodes (Kim’s 231s) adjacent to each other in a row direction, and
the sealing members (Kim’s bank 219a1-a3) being a same material as the column banks (Kim’s column banks 219a).  
Regarding claim 19, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 1, 
wherein the electrode plate (Kim’s 250) is in direct contact with the common electrode (Kim’s 235) outside the plurality of openings (Kim’s 250h3) of the electrode plate (Kim’s 250) as viewed in plan.  
Regarding claim 20, Kim modified by Lee discloses the organic electro luminescence display panel according to claim 19, 
wherein at a periphery of respective of the plurality of openings (Kim’s 250h3) of the electrode plate (Kim’s 250), a portion of a sealing member (a portion of a Kim’s 219a1-a3 at corner between the 235 and the 250) of the plurality of sealing members Kim’s 219a1-a3) is disposed between the electrode plate (Kim’s 250) and the common electrode (Kim’s 235) so as to separate the electrode plate (Kim’s 250) from the common electrode (Kim’s 235), and an amount of separation (separation in thickness) progressively (toward center of the opening 250h3) increases until an edge of the electrode plate (edge of Kim’s 250) is reached at the inner wall part of the electrode plate (the inner wall part of the Kim’s 250).
Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if the 112(b) rejection resolved and rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of The organic electro luminescence display panel according to claim 1, “the upper layer projects further inside a respective opening of the plurality of openings of the electrode plate than the lower layer” as recited in claim 4, in combination with the remaining features of base claim 1 and intervening claim 3.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898